DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Election/Restrictions
Applicant's election of Group I claims 1-7 with timely traverse in the reply filed on 9/21/2020 is acknowledged.  The traversal is on the ground(s) that Claim 1 was amended to recite "optionally, a plasticizer, wherein a total amount of the polyvinyl acetal and, optionally, the plasticizer in the polyvinyl acetal resin composition is 50% by weight or more" and JP 2003-119207 cited against the common technical feature of the claims does not disclose such amounts.  This is not found persuasive for the following reasons.  Applicants’ amended claims filed 1/12/2021 amending Claim 1 and adding claims 12-13 for Group I, where the claims of Groups II, III and IV ultimately dependent from Claim 1, was in response to the first restriction requirement dated 11/13/2020.  In accordance with MPEP §s 1893.03(d) and 818.02(a) claims 1-7, as amended, were elected for examination by original presentation.  Unity of invention (not restriction practice pursuant to 37 CFR 1.141-1.146 ) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371.  The sections of the MPEP relating to reply by applicant (MPEP § 818), and rejoinder of nonelected inventions (MPEP § 821.04) generally also apply to national stage applications submitted under 35 U.S.C. 371. See MPEP § 823.  From MPEP§ 818.02(a) where claims to another invention are properly added and entered in the application before the earlier of the mailing of a first restriction requirement or the 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications both of which were filed in Japan on 10/07/2015.  It is noted, however, that applicant has not filed a certified copy for JP 2015-199736 application as required by 37 CFR 1.55.  The certified copy for JP 2015-199735 has been filed.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-7 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-7 and 12-13, Claim 1 recites “. . . optionally, a plasticizer, wherein a total amount of the polyvinyl acetal and, optionally, the plasticizer in the polyvinyl acetal resin composition is 50% by weight or more.”  The specification as filed describes at ¶ 0033 that the total amount of the polyvinyl acetal and plasticizer in the interlayer filling material for a touch panel is preferably 50% by weight or more. With the total amount of the polyvinyl acetal and plasticizer of less than 50% by weight.  This written description, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of " wherein a total amount of the polyvinyl acetal and, optionally, the plasticizer in the polyvinyl acetal resin composition is 50% by weight or more” but rather a genus that the total amount of the polyvinyl acetal and plasticizer in the interlayer filling material for a touch panel is preferably 50% by weight or more.  There is no optional about the plasticizer.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because an optional plasticizer for the total amount of 50% by weight or more is not described.  The specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, that applicant was in 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “. . . wherein the total amount of the polyvinyl acetal and the plasticizer is 80% by weight or more.”  This recitation is unclear and indefinite because the basis of the total amount in % by weight is not clear whether the basis is the composition or the combination of the resin and plasticizer or an interlayer filling material referred in the specification as filed at ¶ 0033.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-151499, Kusufuji et al. with a copy of the English machine translation supplied by Applicants.  The latter will be referenced for disclosures and referred to as “Kusufuji” in this Office Action. 
Regarding Claims 1-7 Kusufuji discloses in the entire document particularly in the abstract and ¶s 0010 0068- 0071, 0080, 0086 and 0088 and in its claims 2-3 and 5 that that a photocurable resin composition is provided capable of providing a cured product excellent in transparency and weather resistance.  The photocurable resin composition containing polyvinyl acetal {reading on polyvinyl acetal for a polyvinyl acetal resin composition} having acetalization degree of 50 to 85 mol%, content of a vinylester monomer unit of 0.1 to 20 mol% and viscosity average polymerization degree of 200 to 3000 and satisfying a specific formula, a radical polymerizable monomer {reading on radical polymerizable monomer} and a photoinitiator {reading on photoradical polymerization initiator} with a mass ratio of the polyvinyl acetal and the radical polymerizable monomer (polyvinyl acetal/radical polymerizable monomer) of 1/99 to 99/1.  This ratio overlaps the total amount of polyvinyl acetal in the polyvinyl acetal resin composition of 50% by weight or more especially with the polyvinyl acetal at 99 and the radical polymerizable monomer at 1. Claims 2-3 disclose the radically polymerizable monomer contains (meth) acrylate like a polyfunctional (meth) acrylate for the monomer having a radical polymerizable double bond.  Claim 5 discloses the polyvinyl acetal is polyvinyl butyral for Claim 2.  From ¶s 0068-0071 examples of the radically polymerizable monomer include (meth) acrylate, vinyl compound, (meth) acrylamide, and allyl compound.  The content of (meth) acrylate in the radically polymerizable monomer is usually 50% by mass or more, preferably 70% by mass or more, and more preferably 90% by mass or more.  Given this range further shows the 99/1 to 1/99 ratio overlaps polyvinyl acetal resin is 50% by weight or more in that mass only differs from weight by a constant of gravity.  The polyfunctional (meth)acrylate like the disclosed di Claim 5} have a content that may be appropriately adjusted depending on the intended use and purpose, but is usually 5% by mass or more, preferably 10% by mass or more, based on the total amount of the (meth) acrylate.  Given this range of 5 or 10 % by mass or more and the content of (meth) acrylate in the radically polymerizable monomer is usually 50% by mass or more, preferably 70% by mass or more, and more preferably 90% by mass or more so the range of polyfunctional (meth)acrylates can be from 2.5 % by mass of the composition as 5 % of 50%.  This range from 2.5 % by mass overlaps that of Claim 6.  From ¶ 0080 a photopolymerization initiator is benzophenone {reading on Claim 3} in an amount usually of 0.1 to 20 parts by mass, preferably 0.1 to 20 parts by mass, based on 100 parts by mass of the total amount of the polyvinyl acetal and the radically polymerizable monomer. It is 0.5 to 15 parts by mass.  This range overlaps with that of pending Claim 4 from 0.1 to 5 parts by weight on 100 parts of polyvinyl acetal.  For the overlapping ranges for the polyvinyl acetal and the polyfunctional (meth)acrylates an initiator in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Also Kusufuji discloses at ¶s 0086 and 0088 that the resin composition can have a plasticizer {reading on pending Claim 7} From these disclosures Claims 1-6 are obvious to one of ordinary skill in the art before the effective filing of the pending patent .   
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kusufuji in view of U.S. Patent Application 2004/0234778, Fukatani et al. hereinafter “Fukatani”.    
Regarding Claims 12-13, Kusufuji is applied as to claim 1 however Kusufuji does not disclose an amount of the plasticizer.    
Fukatani is directed to a plasticized polyvinylacetal resin composition like Kusufuji as disclosed in the abstract and its Claims 16-20 for an interlayer film.  The interlayer film for a laminated glass and a laminated glass, which are superior in transparency, heat shield property, electromagnetic wave permeability and weatherability.  The film is made of plasticized polyvinylacetal resin composition, the plasticized polyvinylacetal resin composition contains 100 parts by weight of a polyvinylacetal resin, 20 to 60 parts by weight of a plasticizer and 0.1 to 3 parts by weight of at least one kind of a fine particle or 0.00001 to 5 parts by weight of at least one kind of a pigment compound.  The amount of plasticizer based 100 parts of polyvinyl acetal overlaps that of pending claim 12 as 30 parts by weight or lower.  Also for Claim 13 given an amount of polyvinyl acetal from Kusufuji as 1/99 to 99/1 to the polymerizable monomer that can be from 50% by mass or more at a 50/50 ratio polyvinyl acetal is 50% by mass.  Then with up to the remaining amount as plasticizer of 20 to 60 parts by weight for 100 parts of polyvinyl acetal the 60 parts for 50 % polyvinyl acetal would be 30 % for 80% by weight of polyvinyl acetal and plasticizer showing the ranges overlap.  For these 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kusufuji a polyvinyl acetal resin composition with polyvinyl acetal, polymerizable double bond monomer in a ratio of 99/1 to 1/99 along with a photoradical polymerization initiator and a plasticizer, where from Fukatani the plasticizer is in an amount in the composition from 20 to 60 parts per 100 parts of polyvinyl acetal and the amount of polyvinylacetal and plasticizer overlaps with 80 % by weight motivated to have a polyvinyl acetal composition for an interlayer suitable for a laminate with glass to have superior transparency, heat shield property, electromagnetic wave permeability and weatherability for Claim 12-13.  The combination of Fukatani with Kusufuji has a reasonable expectation of success because both have similar components of polyvinylacetal and plasticizer suitable form interlayers for glass laminates as indicated in Kusufuji at ¶ 0003.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787